


Exhibit 10.1


 
    
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (“Agreement”) is made and entered into,
effective as of the Effective Date provided in Section 1.1 below, by and between
Shiloh Industries, Inc., a Delaware corporation (the “Company”), and W. Jay
Potter (“Executive”) (collectively, the “Parties” and each, a “Party”).
WHEREAS, the Company desires to employ Executive and Executive wishes to be
employed by the Company on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:
1.
Effectiveness



1.Effectiveness. This Agreement is effective as of December 16, 2015 (the
“Effective Date”); provided, however, that this Agreement is contingent upon
Executive: (a) signing acknowledgements to the Company’s standard form of
Conflict of Interest Policy Statement and the Company’s Insider Trading Policy
and Guidelines with Respect to Certain Transactions in Company Securities of
Shiloh Industries, Inc.; (b) entering into the Company’s standard form of
Intellectual Property Agreement, as amended (the “IP Agreement”); (c) completing
to the Company’s satisfaction the Company’s drug screening procedure and
background check of credentials and prior employment; and (d) providing the
Company with proper documentation to establish Executive’s identity and
eligibility for employment as required under the U.S. Immigration and
Naturalization Service (collectively, the “New Hire Prerequisites”). If
Executive does not complete the New Hire Prerequisites within thirty days of the
Effective Date or, for subsection (d), by the Effective Date, this Agreement
will not become effective and all of the terms and provisions of this Agreement
shall be null and void.


2.
Employment



1.Term. The Company hereby employs Executive as Senior Vice President and Chief
Financial Officer of the Company, on the terms set forth herein, for the period
commencing the Effective Date, and except as otherwise provided in Section 5
hereof, terminating at the close of business on the third anniversary of the
Effective Date (“Employment Term”).


2.Position and Duties. During the Employment Term, Executive shall serve in the
capacity of Senior Vice President and Chief Financial Officer of the Company and
shall report directly to the President and Chief Executive Officer of the
Company (the “CEO”). During employment with the Company, Executive agrees to
devote Executive’s full business time, ability, knowledge and attention solely
to the business affairs and interests of the Company. Executive agrees to
perform such services and assume such duties and responsibilities as are
assigned to the best of Executive’s abilities, skills and efforts and will abide
by applicable Company policies and directives as they exist from time to time to
the extent not in conflict with applicable law.


3.Work Location. During the Employment Term, Executive’s principal place of
employment shall be the Company’s corporate headquarters in Valley City, Ohio,
provided that the Company may, in its




--------------------------------------------------------------------------------




discretion, change Executive’s principal place of employment to the Detroit,
Michigan metropolitan area. The Company may direct Executive to engage in such
reasonable travel as the performance of Executive’s duties may require or the
Company may reasonably request.


3.
Compensation



1.Base Salary. In consideration of Executive’s ongoing services to the Company,
during the Employment Term, the Company will pay Executive a gross base salary
at the rate of $375,000 per year (“Base Salary”), which Base Salary shall be
reviewed for adjustment at such time or times as the Company determines in its
sole discretion. Executive’s Base Salary will be paid in accordance with the
Company’s standard payroll schedule.


2.Bonus Compensation. Beginning with the Company’s 2016 fiscal year (“FY 2016”),
during the Employment Term, Executive shall be eligible, for each fiscal year of
the Company or portion of a fiscal year ending during the Employment Term, an
annual bonus pursuant to the terms of the Company’s annual incentive plan (the
“Annual Bonus”), with a target Annual Bonus opportunity equal to 50% of Base
Salary. Payment of the Annual Bonus, if any, will be based on the attainment of
one or more pre-established Company and individual performance goals established
by the compensation committee of the Board of Directors of the Company (the
“Compensation Committee”) pursuant to the terms of the Company’s annual
incentive plan.


3.Sign-On Equity Grant. Subject to approval by the Compensation Committee,
Executive shall be granted an award of 29,000 shares of restricted common stock
of the Company (the “Sign-On Restricted Shares”) under the Company’s Amended and
Restated 1993 Key Employee Stock Incentive Plan (the “1993 Equity Plan”) as soon
as practicable after the Compensation Committee’s approval. The Sign-On
Restricted Shares shall be subject to the terms and conditions of the 1993
Equity Plan and the equity award agreement evidencing the Sign-On Restricted
Shares and shall vest in installments on each of the first three anniversaries
of the date of grant (i.e., 20% on the first anniversary, 30% on the second
anniversary and 50% on the third anniversary), generally subject to Executive’s
continued employment with the Company through each such vesting date and the
other terms set forth in the applicable equity award agreement.


4.Long-Term Incentive Compensation. Beginning with FY 2016, during the
Employment Term, Executive shall be eligible to participate in the Company’s
long-term incentive compensation programs (subject to the approval of such
programs and participation by the Compensation Committee) (collectively, the
“Equity Plan”). Executive’s annual target opportunity while eligible under the
Equity Plan during the Employment Term shall be not less than 50% of Base
Salary, subject to the terms and conditions of the Equity Plan. The conversion
of such target opportunity into a number of equity awards shall be conducted in
a manner consistent with the methodology approved by the Compensation Committee
from time to time for use with other senior executive officers of the Company.


5.Signing Bonus.
(a)Contingent upon and within 30 days following Executive’s completion of the
New Hire Perquisites, the Company shall pay Executive a signing bonus equal to
$60,000 (the “Signing Bonus”).


(b)Notwithstanding the foregoing, (i) if Executive’s employment with the Company
ends in a termination for Cause (as defined below) prior to the third
anniversary of the Effective Date, Executive shall repay to the Company an
amount equal to the Signing Bonus, and (ii) if Executive’s employment with the
Company ends in a termination other than for Cause, Executive shall repay to




--------------------------------------------------------------------------------




the Company an amount equal to (A) the Signing Bonus minus (B) the product of
(x) the Signing Bonus, multiplied by (y) a fraction, the numerator of which is
the number of whole months of employment completed by Executive during the
Employment Term prior to the date of termination, and the denominator of which
is 36 (the “Repayment Amount”). In the event Executive is eligible for the
Severance Payment as a result of his termination of employment, then each
installment of the Severance Payment shall be reduced (in an amount up to the
full amount of such installment) until the aggregate amount of such reductions
is equal to the Repayment Amount; provided, that, to the extent the Severance
Payment is subject to Section 409A (as defined below), the Severance Payment
will only be so reduced to the extent it would not result in non-compliance with
Section 409A.


4.
Benefits and Reimbursements



1.Standard Benefits Package. During the Employment Term, Executive will be
eligible to participate in all employee benefit plans which the Company makes
available to senior executive officers (including the Company’s qualified
retirement plan), in a manner no less favorable than other senior executive
officers of the Company, according to the terms of the plans and policies as
they exist from time to time.


2.Vacation and Holidays. Beginning with the 2016 calendar year, during the
Employment Term, Executive shall be entitled to twenty days of vacation per
calendar year in accordance with the Company’s vacation policy and applicable
Company paid holidays pursuant to the terms of the applicable Company policies.


3.Automobile Allowance. During the Employment Term, the Company will pay to
Executive an automobile allowance equal to $700 per month.


4.Cell Phone Reimbursement. During the Employment Term, the Company will
reimburse Executive up to $100 each month for expenses related to the use of a
cellular phone, provided that such expenses are substantiated as described in
Section 4.5. All such reimbursements will be made in compliance with Section
7.10 hereof.


5.Expenses. The Company will reimburse Executive for all reasonable and
necessary out-of-pocket business, entertainment, and travel expenses incurred by
Executive in the performance of Executive’s duties hereunder, provided that
Executive submits such documentation as may be reasonably necessary to
substantiate that all such expenses were incurred in the performance of his
duties and are consistent with and subject to the policies of the Company in
effect from time to time as to the kind and amount of such expenses. All
reimbursements will be made in compliance with Section 7.10 hereof.


6.Indemnification and Insurance. Executive will be entitled to such
indemnification, defense of claims and insurance against liability as are
generally provided to similarly situated employees of the Company, consistent
with Company bylaws, insurance policies and contracts, and applicable law.


5.
Termination



1.Termination in General. Executive is an at-will employee of the Company. The
Employment Term and Executive’s employment hereunder may be terminated by either
Party at any time and for any reason; provided that Executive will be required
to give the Company at least 60 days’ advance written notice of any resignation
of Executive’s employment without Good Reason (as defined below). If Executive’s
employment is terminated during the Employment Term for any reason, subject to
Section 7.10, the Company will pay Executive:




--------------------------------------------------------------------------------




(a)the unpaid portion of Executive’s then-current Base Salary accrued through
the date of termination of Executive’s employment, within 30 days of Executive’s
termination of employment;


(b)unpaid reimbursements of expenses that are reimbursable pursuant to Sections
4.4 and 4.5 but have not been reimbursed by the Company as of the date of
Executive’s termination of employment, within 30 days of Executive’s termination
of employment;


(c)to the extent provided by the Company’s vacation policy or to the extent
required by applicable law, payment for accrued but unused days of vacation,
within 30 days of Executive’s termination of employment; and


(d)such employee benefits, if any, as to which Executive may be entitled
pursuant to the terms of the employee benefit and compensation plans of the
Company (the payments described in clauses (a) through (d) hereof being referred
to as the “Accrued Rights”).


2.Termination By Company Without Cause or By Executive for Good Reason. The
Company may terminate the Employment Term and Executive’s employment at any time
without Cause (as defined below), and Executive may terminate the Employment
Term and Executive’s employment for Good Reason (in either case, a “Severance
Termination”). If a Severance Termination occurs, subject to Sections 5.5 and
7.10, in addition to the Accrued Rights, the Company will pay Executive (i) a
severance payment in an amount equal to one times Executive’s then-current Base
Salary, payable in equal installments in accordance with the Company’s normal
payroll practices during the 12 months immediately following the date of
termination of Executive’s employment, (ii) any earned but unpaid Annual Bonus
for the fiscal year immediately preceding the fiscal year of Executive’s
termination of employment, subject to certification of the Company’s financial
results by the Compensation Committee, payable when bonuses under the annual
incentive plan for such fiscal year are paid to other executives of the Company,
(iii) any Annual Bonus that Executive would have earned for the fiscal year in
which his termination of employment occurred, prorated for the number of months
that Executive was employed by the Company in such fiscal year and subject to
certification of the Company’s financial results by the Compensation Committee,
payable when bonuses under the annual incentive plan for such fiscal year are
paid to other executives of the Company, and (iv) if Executive elects
continuation coverage under the Company’s medical plan pursuant to Part 6 of
Subtitle B of Title I of the Employee Retirement Income Security Act of 1974, as
amended (“COBRA”), reimbursement for a portion of Executive’s monthly COBRA
payment (provided such reimbursement does not result in any penalties for the
Company) in an amount equal to the portion of the medical plan premium the
Company pays for actively employed executives who elect similar coverage plus an
additional “gross-up” amount intended to make Executive whole for his federal,
state and local tax liability with respect to the amount of such reimbursement,
until the earlier of (x) Executive’s eligibility for any such coverage under
another employer’s medical plan or (y) the date that is 12 months after the
termination of Executive’s employment (collectively, the “Severance Payment”).
The COBRA reimbursements described in the immediately preceding sentence shall
be taxable to Executive.


3.Certain Definitions.
(a)For purposes of this Agreement, “Cause” shall mean: (i) indictment for, or
plea of guilty or nolo contendere to a felony or a crime involving dishonesty,
fraud, or moral turpitude; (ii) conduct by Executive that brings the Company or
any subsidiary or affiliate of the Company into public disgrace or disrepute,
(iii) gross negligence or gross misconduct by Executive with respect to the
Company or any subsidiary or affiliate of the Company, (iv) Executive’s
insubordination or failure to follow the lawful directions of the CEO, which is
not cured within three days after written notice thereof to Executive, (v)
Executive’s violation of Section 6 of this Agreement or the provisions of




--------------------------------------------------------------------------------




the IP Agreement, (vi) Executive’s breach of a material employment policy of the
Company, which is not cured within 10 days after written notice thereof to
Executive, or (vii) any other breach by Executive of this Agreement or any other
written agreement with the Company or any subsidiary or affiliate which is
material and which is not cured within 30 days after written notice thereof to
Executive. The existence of Cause shall be determined in good faith by the
Company.
(b)For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following without Executive’s consent: (i) a material adverse change
in Executive’s title, duties or responsibilities; (ii) a material reduction in
Executive’s Base Salary; and (iii) any relocation of Executive’s principal
office by more than 50 miles from his office in Valley City, Ohio (this does not
apply to any relocation to the Detroit, Michigan metropolitan area as provided
in Section 2.3 or any customary business travel throughout the U.S. and abroad
associated with Executive’s role as Senior Vice President and Chief Financial
Officer as required and determined by his job duties under Section 2). The
Company and Executive agree that “Good Reason” shall not exist unless and until
Executive provides the Company with written notice of the acts alleged to
constitute Good Reason within 90 days of Executive’s knowledge of the occurrence
of such event, and the Company fails to cure such acts within 30 days of receipt
of such notice. Executive must terminate his employment within 60 days following
the expiration of such cure period for the termination to be on account of “Good
Reason.”


4.Effect of Termination. Upon termination of Executive’s employment, all
compensation, benefits and reimbursements described in Sections 3 and 4 above
terminate upon the termination date, and no further compensation, benefits,
reimbursements or other payments will be due to Executive, other than as
provided in this Section 5 and subject to the terms and conditions of Section 5.
In the event that the Company implements or maintains any other severance pay
policy or practice, Executive shall not be entitled to pay under such policy or
practice. Upon the expiration of the Employment Term and in the event Executive
continues employment with the Company, the terms of this Agreement will have no
effect, except as otherwise provided in Section 7.7.


5.Waiver and Release. Notwithstanding any provision herein to the contrary, the
Company will have no obligation to make the Severance Payment, unless, (a)
within 60 days following the date of termination of Executive’s employment,
Executive executes and delivers to the Company a waiver and release of all
current or future claims, known or unknown, arising on or before the date of the
release against the Company, its subsidiaries, and the directors, officers,
employees and affiliates of any of them, in a form approved by the Company (the
“Release”) and (b) any applicable revocation period has expired during such
60-day period without Executive revoking such Release. Subject to Section 7.10,
the Severance Payment shall not commence earlier than the first payroll date
after the Release is executed and all revocation periods have expired
unexercised and the first payment on or after such date will include any portion
of the Severance Payment not previously paid because Executive has not executed
the Release; provided, that if such 60-day period begins in one taxable year and
ends in a second taxable year, the portion of the Severance Payment that would
have otherwise been paid or provided in the first taxable year shall be withheld
and paid to Executive (without interest) on the Company’s first payroll date in
the second taxable year, with the remaining portion of such payments to be
provided to Executive according to the applicable schedule set forth herein, as
if no such delay had occurred.


6.Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, if applicable, Executive shall (if applicable) (a) automatically
cease to serve on the Board of Directors of the Company (and any committees
thereof) and the board of directors (and any committees thereof) of any
subsidiary or controlled affiliate of the Company and (b) resign from all
positions that Executive holds as an officer of the Company and its subsidiaries
and controlled affiliates, and in each case does hereby resign




--------------------------------------------------------------------------------




from all such positions effective on such termination date. In addition, upon
request of the Company, Executive will promptly take all other actions, and will
sign such other documents, as may be necessary to effectuate the intent of this
paragraph.


6.
Competitive Activity; Confidentiality; Non-Solicitation.



1.Acknowledgements and Agreements. Executive hereby acknowledges and agrees that
in the performance of Executive’s duties to the Company during the Employment
Term, Executive will be brought into frequent contact with existing and
potential customers of the Company throughout the world. Executive also agrees
that trade secrets and confidential information of the Company, more fully
described in Section 6.5(a), gained by Executive during Executive’s association
with the Company, have been developed by the Company through substantial
expenditures of time, effort and money and constitute valuable and unique
property of the Company. Executive further understands and agrees that the
foregoing makes it necessary for the protection of the Company’s Business that
Executive not compete with the Company during Executive’s employment with the
Company and not compete with the Company for a reasonable period thereafter, as
further provided in the following subparagraphs.


2.Covenants.


(a)Covenants During Employment. While employed by the Company, Executive will
not compete with the Company anywhere in the world. In accordance with this
restriction, but without limiting its terms, while employed by the Company,
Executive will not:
(i)enter into or engage in any business which competes with the Company's
Business;
(ii)solicit customers, business, patronage or orders for, or sell, any products
or services in competition with, or for any business that competes with, the
Company's Business;
(iii)divert, entice or otherwise take away any customers, business, patronage or
orders of the Company or attempt to do so; or
(iv)promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Company's Business.


(b)Covenants Following Termination. For a period of one year following the
termination of Executive’s employment, Executive will not:
(i)enter into or engage in any business which competes with the Company's
Business within the Restricted Territory;
(ii)solicit customers, business, patronage or orders for, or sell, any products
and services in competition with, or for any business, wherever located, that
competes with, the Company's Business within the Restricted Territory;
(iii)divert, entice or otherwise take away any customers, business, patronage or
orders of the Company within the Restricted Territory, or attempt to do so; or
(iv)promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Company's Business within the Restricted Territory.


(c)Indirect Competition. For the purposes of Sections 6.2(a) and 6.2(b)
inclusive, but without limitation thereof, Executive will be in violation
thereof if Executive engages in any or all of the activities set forth therein
directly as an individual on Executive’s own account, or indirectly as a
partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of any




--------------------------------------------------------------------------------




firm, association, partnership, corporation or other entity, or as a stockholder
of any corporation in which Executive or Executive’s spouse, child or parent
owns, directly or indirectly, individually or in the aggregate, more than 1% of
the outstanding stock.


(d)If it shall be judicially determined that Executive has violated this
Section 6.2, then the period applicable to each obligation that Executive shall
have been determined to have violated shall automatically be extended by a
period of time equal in length to the period during which such violation(s)
occurred.


3.The Company. For purposes of this Section 6, the Company shall include any and
all direct and indirect subsidiary, parent, affiliated, or related companies of
the Company for which Executive worked or had responsibility at the time of
termination of Executive’s employment and at any time during the two-year period
prior to such termination.


4.Non-Solicitation. Executive will not directly or indirectly at any time during
the period of Executive’s employment, or for a period of one year following the
termination of Executive’s employment, recruit or solicit any of the Company’s
employees to resign from their employment by the Company. Executive will not
directly or indirectly at any time during the period of Executive’s employment
or any time thereafter attempt to disrupt, damage, impair or interfere with the
Company’s Business by disrupting the relationship between the Company and any of
its consultants, agents or representatives. Executive acknowledges that this
covenant is necessary to enable the Company to maintain a stable workforce and
remain in business.


5.Further Covenants.


(a)Executive will keep in strict confidence, and will not, directly or
indirectly, at any time, during or after Executive’s employment with the
Company, disclose, furnish, disseminate, make available or, except in the course
of performing Executive’s duties of employment, use any trade secrets or
confidential business and technical information of the Company or its customers
or vendors, without limitation as to when or how Executive may have acquired
such information. Such confidential information shall include, without
limitation, the Company’s unique selling, manufacturing and servicing methods
and business techniques, training, service and business manuals, promotional
materials, training courses and other training and instructional materials,
vendor and product information, customer and prospective customer lists, other
customer and prospective customer information and other business information.
Executive specifically acknowledges that all such confidential information,
whether reduced to writing, maintained on any form of electronic media, or
maintained in the mind or memory of Executive and whether compiled by the
Company, and/or Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by Executive during Executive’s employment with the Company
(except in the course of performing Executive’s duties and obligations to the
Company) or after the termination of Executive’s employment shall constitute a
misappropriation of the Company’s trade secrets.


(b)Executive agrees that upon termination of Executive’s employment with the
Company, for any reason, Executive shall return to the Company, in good
condition, all property of the Company, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 6.5(a) of this Agreement. In the event that such items are not so
returned, the Company will have the right




--------------------------------------------------------------------------------




to charge Executive for all reasonable damages, costs, attorneys’ fees and other
expenses incurred in searching for, taking, removing and/or recovering such
property.


6.Communication of Contents of Agreement. While employed by the Company and for
one year thereafter, Executive will communicate the contents of Section 6 of
this Agreement to any person, firm, association, partnership, corporation or
other entity that Executive intends to be employed by, be associated with, or
represent.


7.Confidentiality Agreements. Executive agrees that Executive shall not disclose
to the Company or induce the Company to use any secret or confidential
information belonging to Executive's former employers. Executive hereby
represents and warrants to the Company that the execution of this Agreement by
Executive and Executive’s employment by the Company and the performance of
Executive’s duties hereunder will not violate or be a breach of any agreement
with or obligation to a former employer, client or any other person or entity,
and Executive agrees to indemnify the Company for any costs and expenses arising
out of a claim by any such third party has against the Company based upon or
arising out of any non-competition agreement or other restrictive covenant,
invention or confidentiality agreement between Executive and such third party
which was in existence as of the date of this Agreement and which Executive is
alleged to be in violation of.


8.Relief. Executive acknowledges and agrees that the remedy at law available to
the Company for breach of any of Executive's obligations under this Agreement
would be inadequate. Executive therefore agrees that, in addition to any other
rights or remedies that the Company may have at law or in equity, temporary and
permanent injunctive relief may be granted in any proceeding which may be
brought to enforce any provision contained in Sections 6.2, 6.4, 6.5, 6.6, and
6.7 inclusive, of this Agreement, without the necessity of proof of actual
damage.


9.Reasonableness. Executive acknowledges that Executive's obligations under this
Section 6 are reasonable in the context of the nature of the Company's Business
and the competitive injuries likely to be sustained by the Company if Executive
were to violate such obligations. Executive further acknowledges that this
Agreement is made in consideration of, and is adequately supported by the
agreement of the Company to perform its obligations under this Agreement and by
other consideration, which Executive acknowledges constitutes good, valuable and
sufficient consideration.


10.Certain Definitions.
(a)“Company’s Business” means the business of designing, engineering,
manufacturing, marketing or selling lightweighting, noise and vibration
solutions for automotive, commercial vehicle and other industrial markets or any
other product, material or process sold or produced by the Company during the
course of Executive’s employment with the Company, including any product,
material or process which may be under development by the Company during the
course of Executive’s employment with the Company and of which Executive gains
knowledge.
(b)“Restricted Territory” means: (i) North America (including any territory of
the United States); and (ii) all of the specific customer accounts, whether
within or outside of the geographic area described in (i) above, with which
Executive had any contact or for which Executive had any responsibility (either
direct or supervisory) at the time of termination of Executive’s employment and
at any time during the two-year period prior to such termination.






--------------------------------------------------------------------------------




7.
General Terms.



1.Governing Law; Jurisdiction; Venue; Interpretation. This Agreement will be
governed by the substantive laws of the State of Ohio, without regard to the
principles of conflicts of laws. This Agreement will be construed as a whole,
according to its fair meaning, and not in favor of or against any Party,
regardless of which Party may have initially drafted certain provisions set
forth herein.


2.Assignment. This Agreement is personal to Executive and may not be assigned by
Executive without prior written consent of the Company. The Company may, without
Executive’s consent, assign the Agreement to any affiliate of the Company or to
any successor entity but will notify Executive immediately upon such assignment.


3.Notices. Any notice required or permitted hereunder will be in writing and
will be deemed to have been duly given if delivered by hand, by express
commercial delivery service, or if sent by certified mail, postage and
certification prepaid, to Executive at Executive’s residence (as noted in the
Company’s records), or to the Company address, or to such other address or
addresses as either Party may have furnished to the other in writing.


4.Entire Agreement; Amendments. This Agreement, and any other exhibits and
attachments to such agreement and the IP Agreement constitute the final and
complete expression of all of the terms of the understanding and agreement
between the Parties hereto and this Agreement replaces and supersedes any and
all prior or other contemporaneous negotiations, communications, understandings,
obligations, commitments, agreements or contracts, whether written or oral,
between the Parties; and Executive hereby waives any and all claims based upon
any and all prior or contemporaneous negotiations, communications,
understandings, obligations, commitments, agreements or contracts, whether
written or oral, between the Parties. This Agreement may not be modified,
amended, altered or supplemented except by means of the execution and delivery
of a written instrument mutually executed by both Parties. No action or omission
by the Company shall be deemed to be a waiver of any of its rights under this
Agreement unless such waiver is set forth in writing and identified as a waiver.
Any waiver by the Company of any rights under this Agreement shall not be deemed
to be a waiver of any other right. The covenants contained in Section 6 of this
Agreement are essential terms hereof, and no breach or alleged breach by the
Company of any term of this Agreement shall be deemed to release Executive from
the obligations set forth in such Section.


5.Compensation Recovery. Notwithstanding anything in this Agreement to the
contrary, Executive acknowledges and agrees that this Agreement and any
compensation described herein are subject to the terms and conditions of the
Company’s clawback policy (if any) as may be in effect from time to time
specifically to implement Section 10D of the Securities Exchange Act of 1934, as
amended, and any applicable rules or regulations promulgated thereunder
(including applicable rules and regulations of any national securities exchange
on which the common stock of the Company may be traded) (the “Compensation
Recovery Policy”), and that applicable sections of this Agreement and any
related documents shall be deemed superseded by and subject to the terms and
conditions of the Compensation Recovery Policy from and after the effective date
thereof.


6.Severability. If any provision of the Agreement is held to be invalid, illegal
or unenforceable for any reason, the validity, legality and enforceability of
the remaining provisions of this Agreement will not in any way be affected or
impaired thereby.






--------------------------------------------------------------------------------




7.Survival. Subject to any limits on applicability contained therein, Sections 6
and 7 shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Term.


8.Counterparts. This Agreement may be executed in any number of counterparts and
by the Parties hereto in separate counterparts, each of which when so executed
shall be deemed an original and all of which together shall constitute but one
and the same instrument.


9.Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state, and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.


10.Compliance with Section 409A.


(a)The Parties intend that any amounts payable under this Agreement, and the
Company’s and Executive’s exercise of authority or discretion hereunder either
comply with or are exempt from the provisions of Section 409A of the Internal
Revenue Code (“Section 409A”) so as not to subject Executive to the payment of
the additional tax, interest and any tax penalty which may be imposed under
Section 409A. Notwithstanding the foregoing, no particular tax result for
Executive with respect to any income recognized by Executive in connection with
this Agreement is guaranteed.


(b)Notwithstanding any provisions of this Agreement to the contrary, if
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Company) at the time of
Executive’s separation from service and if any portion of the payments or
benefits to be received by Executive upon separation from service would be
considered deferred compensation under Section 409A, amounts that would
otherwise be payable pursuant to this Agreement and benefits that would
otherwise be provided pursuant to this Agreement, in each case, during the
six-month period immediately following Executive’s separation from service will
instead be paid or made available on the earlier of (i) the first day of the
seventh month following the date of Executive’s separation from service and (ii)
Executive’s death.


(c)To the extent any reimbursement or in-kind benefit provided under this
Agreement is nonqualified deferred compensation within the meaning of Section
409A (i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
(ii) the reimbursement of an eligible expense must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit. To the extent payment of
a tax gross-up subject to Section 409A is provided under this Agreement,
payments of such tax gross-up will be made by the end of Executive's tax year
next following the tax year in which Executive remits the related taxes.


(d)Each payment under this Agreement is intended to be a “separate payment” and
not of a series of payments for purposes of Section 409A.


(e)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Section 409A), and notwithstanding anything




--------------------------------------------------------------------------------




contained herein the contrary, the date on which such separation from service
takes place shall be the termination date.


The Company and Executive acknowledge that each had the opportunity to consult
with legal and financial counsel concerning the rights and obligations arising
under this Agreement, that each has read and understands this Agreement, and
that each enters into it willingly.




--------------------------------------------------------------------------------






This Agreement is duly executed and delivered as of the day and year stated
above.


SHILOH INDUSTRIES, INC.




By: __/s/ Ramzi Y. Hermiz_____________
Name: Ramzi Y. Hermiz
Title: President and Chief Executive Officer






EXECUTIVE




_/s/ W. Jay Potter______________________
W. Jay Potter




